Name: 89/404/EEC, Euratom: Council Decision of 21 June 1989 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-07-04

 Avis juridique important|31989D040489/404/EEC, Euratom: Council Decision of 21 June 1989 appointing a member of the Economic and Social Committee Official Journal L 189 , 04/07/1989 P. 0044 - 0044*****COUNCIL DECISION of 21 June 1989 appointing a member of the Economic and Social Committee (89/404/EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain Institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 15 September 1986 appointing the members of the Economic and Social Committee for the period ending on 20 September 1990 (1), Whereas a seat has become vacant on the Economic and Social Committee following the death of Mr Manuel Martin Almendro, of which the Council was informed on 27 January 1989; Having regard to the nominations submitted by the Permanent Representation of Spain on 18 April 1989, Having obtained the favourable opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Don JosÃ © Garcia Morales is hereby appointed a member of the Economic and Social Committee in place of Mr Manuel Martin Almendro for the remainder of the latter's term of office, which runs until 20 September 1990. Done at Luxembourg, 21 June 1989. For the Council The President C. ARANZADI (1) OJ No C 244, 30. 9. 1986, p. 2.